VIOLA SIMMONS AND JOSEPH W. SIMMONS, INDIVIDUALLY AND ON BEHALF OF THEIR MINOR SON, TRAVIS SIMMONS
v.
USAGENCIES CASUALTY INSURANCE COMPANY, SEAN M. MYRICK, MARK A. BUECHE, AUTO ROUGE AUTOPLEX AND ABC INSURANCE COMPANY.
No. 2009 CA 0970.
Court of Appeals of Louisiana, First Circuit.
February 12, 2010.
Not Designated for Publication.
LOCKE MEREDITH, SEAN D. FAGAN, JEFFERY R. NICHOLSON, ATTORNEYS FOR PLAINTIFFS-APPELLEES VIOLA AND JOSEPH W. SIMMONS, INDIVIDUALLY AND ON BEHALF OF THEIR MINOR SON, TRAVIS SIMMONS.
WILLIAM C. HELM, JOHN C. JACOBS, SCOTT R. SONNIER, ATTORNEYS FOR DEFENDANTS-APPELLANTS GEMINI INSURANCE COMPANY, AUTO ROUGE AUTOPLEX, AND MARK A. BUECHE.
Before: CARTER, C.J., GUIDRY, and PETTIGREW, JJ.
PETTIGREW, JJ.
Following a trial on the merits, appellants, Mark A. Bueche, Auto Rouge Autoplex, and Gemini Insurance Company, suspensively appealed a January 15, 2009 judgment rendered against them, jointly and in solido, in favor of Viola Simmons in the amount of $30,519.60 together with legal interest thereon from date of judicial demand and all costs of the proceeding.
This matter was fixed on the court's docket for oral argument on January 6, 2010 at 9:30 A.M. As may be seen by the January 6, 2010 letters from counsel for both appellants and appellees, which letters are attached hereto and made a part hereof by reference as Exhibit A and B respectively, the parties resolved this matter the day before it was scheduled for oral argument.
Because the parties have settled this matter, the issues raised by appellants on appeal are moot and are not properly before this court at this time. Courts may not decide cases that are moot, or where no justiciable controversy exists. An issue is moot when it has been deprived of practical significance and has been made abstract or purely academic. McLain v. Mann, XXXX-XXXX, p. 3 (La. App. 1 Cir. 5/4/07), 961 So.2d 415, 417. Accordingly, this appeal is dismissed as moot. All costs associated with this appeal are assessed to appellants.
APPEAL DISMISSED.

EXHIBIT A
                        HELM & JACOBS, L.L.C.
                         Attorneys At Law
                       6555 Perkins Road, Suite 400
                       Baton Rouge, Louisiana 70808
                        Telephone: (225) 767-9974
                        Toll Free: 1-888-340-5251
                        Facsimile: (225) 767-9976.
  William C. Helm*
  John C. Jacobs
  Scott J. Sonnier
  *Also Admitted in Mississippi
                                  January 6, 2010
  Via Facsimile
  (225) 382-3010
  Christine L. Crow, Clerk
  Court of Appeal, First Circuit
  State of Louisiana
  P. O. Box 4408
  Baton Rouge, LA XXXXX-XXX
Re: Viola Simmons and Joseph W. Simmons, Individually and O/B/O Their Minor Son, Travis Simmons vs. USAgencies Casualty Insurance Company, Sean M. Myrick, Mark A. Bueche, Auto Rouge Autoplex, and ABC Insurance Company 21st Judicial District Court, Suit No. 115, 586, Division "B," Livingston First Circuit Court of Appeal, State of Louisiana, Cause No. 2009-CA-0970 Our File 301-0091
Dear Ms. Crow:
The referenced matter was resolved yesterday afternoon. Please remove this case from the Court's docket. Oral argument is set for 9:30 this morning in Courtroom 1 before Judges Carter, Guidry and Pettigrew. Thank you for your courtesies.
With kind regards, I am
                                        Very truly yours,
                                         William C. Helm

Exhibit B
  1300 Millerville             A Professional Law Corporation    Phone (225) 272-5300
  Baton Rouge, LA 70816                                                  Toll Free 1-800-479-9223
  www.lockemeredith.com                                                       Fax (225) 272-5990
                                January 6, 2010
  VIA FACSIMILE
  AND FIRST CLASS MAIL
  Honorable Christine L. Crow
  First Circuit Court of Appeal
  P.O. Box 4408
  Baton Rouge, LA 70821
  (225) 382-3010
  Attn: Mr. Rod Naquin
RE: Viola Simmons, et al vs. USAgencies Casualty Insurance Co., et al
    First Circuit Number: 2009-CA-0970
    21st JDC Suit Number: 115,586; Division: B
Dear Mr. Naquin:
This confirms your conversation with my secretary this morning, wherein we advised that the above referenced matter has been resolved. Therefore, we ask that the Oral Arguments set for 9:30 this morning be removed from the Court's docket.
Thank you for your attention to this matter, and if you have any questions, please contact me.
  Sincerely,
  LOCKE MEREDITH, SEAN FAGAN & JEFF NICHOLSON
  A Professional Law Corporation